Exhibit 10.1







NOTE AND WARRANT PURCHASE AGREEMENT




THIS NOTE AND WARRANT PURCHASE AGREEMENT, dated as of April 5, 2010 (this
“Agreement”), is entered into by and between NOVA ENERGY, INC., a Nevada
corporation with its principal executive office at 2520 South Third Street #206,
Louisville, Kentucky 40208 (the “Company”), and TONAQUINT, INC., a Utah
corporation, its successors or assigns (the “Buyer”), with its principal
executive office at 303 East Wacker Drive, Suite 311, Chicago, Illinois 60601.




W I T N E S S E T H:




WHEREAS, the Company and the Buyer are executing and delivering this Agreement
in reliance upon the exemption from securities registration for offers and sales
to accredited investors afforded, inter alia, by Rule 506 under Regulation D
(“Regulation D”) as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the “1933
Act”), and/or Section 4(2) of the 1933 Act; and




WHEREAS, the Buyer wishes to acquire from the Company, and the Company desires
to issue and sell to the Buyer, the Warrant (as defined below) and the Note (as
defined below), which Note will be convertible into shares of Common Stock of
the Company, par value $0.001 per share (the “Common Stock”), upon the terms and
subject to the conditions of the Note, this Agreement and the other Transaction
Documents (as defined below).




NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:




1.

CERTAIN DEFINITIONS. As used herein, each of the following terms has the meaning
set forth below, unless the context otherwise requires:




“Affiliate” means, with respect to a specific Person referred to in the relevant
provision, another Person who or which controls or is controlled by or is under
common control with such specified Person.




“Buyer’s Counsel” means Bennett Tueller Johnson & Deere, P.C.




“Buyer Control Person” means each manager, executive officer, promoter, and such
other Persons as may be deemed in control of the Buyer pursuant to Rule 405
under the 1933 Act or Section 20 of the 1934 Act (as defined below).




“Certificate of Incorporation” means the certificate of incorporation, articles
of incorporation or other charter document (howsoever denominated) of the
Company, as amended to date.




“Closing Date” means the date of the closing of the purchase and sale of the
Note and Warrant.




 “Company Control Person” means each director, executive officer, promoter, and
such other Persons as may be deemed in control of the Company pursuant to Rule
405 under the 1933 Act or Section 20 of the 1934 Act.




“Company Counsel” means Gracin & Marlow, LLP.




“Company’s SEC Documents” means the Company’s filings on the SEC’s EDGAR system.




“Conversion Date” means the date a Holder submits a Notice of Conversion, as
provided in the Note.




“Conversion Shares” means the shares of Common Stock issuable upon conversion of
the Note and/or in payment of accrued interest, as contemplated in the Note.




“Converting Holder” means the Holder of the Note, who or which has submitted a
Notice of Conversion (as contemplated by the Note).




“Delivery Date” has the meaning ascribed to it, as may be relevant in the Note
(with respect to Conversion Shares).




“Holder” means the Person holding the relevant Securities at the relevant time.




“Last Audited Date” means December 31, 2009.





--------------------------------------------------------------------------------







“Material Adverse Effect” means an event or combination of events, which
individually or in the aggregate, would reasonably be expected to (x) adversely
affect the legality, validity or enforceability of the Note, the Warrant or any
of the Transaction Documents, (y) have or result in a material adverse effect on
the results of operations, assets, or financial condition of the Company and its
subsidiaries, taken as a whole, or (z) adversely impair the Company’s ability to
perform fully on a timely basis its material obligations under any of the
Transaction Documents or the transactions contemplated thereby.




“Maturity Date” has the meaning ascribed to it in the Note.




“Person” means any living person or any entity, such as, but not necessarily
limited to, a corporation, partnership or trust.




“Principal Trading Market” means (a) the American Stock Exchange, (b) the New
York Stock Exchange, (c) the Nasdaq Global Market, (d) the Nasdaq Capital
Market, or (e) the Nasdaq OTC Bulletin Board, or (f) such other market on which
the Common Stock is principally traded at the relevant time, but shall not
include the “pink sheets.”




 “Rule 144” means (i) Rule 144 promulgated under the 1933 Act or (ii) any other
similar rule or regulation of the SEC that may at any time permit Holder to sell
securities of the Company to the public without registration under the 1933 Act.




“Securities” means the Note, the Warrant and the Shares.




“Shares” means the shares of Common Stock representing any or all of the
Conversion Shares and the Warrant Shares.




“State of Incorporation” means Nevada.




“Subsidiary” means, as of the relevant date, any subsidiary of the Company
(whether or not included in the Company’s SEC Documents) whether now existing or
hereafter acquired or created.




“Trading Day” means any day during which the Principal Trading Market shall be
open for business.




“Transaction Documents” means this Agreement, the Note, the Security Agreement
(defined below), each of the Mortgage Notes (defined below), the Mortgage
(defined below), the Release (defined below), the Warrant, and all other
certificates, documents, agreements, resolutions and instruments delivered to
any party under or in connection with this Agreement.

 

“Transfer Agent” means, at any time, the transfer agent for the Company’s Common
Stock.




“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrant.




“Wire Instructions” means the wire instructions for the Initial Cash Purchase
Price (as defined hereafter), as provided by the Company, set forth on Annex I.




2.

AGREEMENT TO PURCHASE; PURCHASE PRICE.




a.

Purchase.




(i)

Subject to the terms and conditions of this Agreement and the other Transaction
Documents, the undersigned Buyer hereby agrees to loan to the Company the
principal amount set forth on the Buyer’s signature page of this Agreement (the
“Initial Cash Purchase Price”) and to issue to the Company the Mortgage Notes
(the sum of the initial principal amounts of the Mortgage Notes, together with
the Initial Cash Purchase Price, the “Purchase Price”), which Mortgage Notes
shall be secured by a mortgage on real property substantially in the form
attached hereto as Annex II (the “Mortgage”). The Initial Cash Purchase Price
shall be paid in accordance with the Wire Instructions.




(ii)

The obligation to repay the loan from the Buyer shall be evidenced by the
Company’s issuance of a Secured Convertible Promissory Note to the Buyer in the
principal amount of $1,226,500.00 substantially in the form attached hereto as
Annex III (the “Note”) secured by a Security Agreement substantially in the form
attached hereto as Annex IV listing each of the Mortgage Notes as security for
the Company’s obligations under each of the applicable Transaction Documents
(the “Security Agreement”).




(iii)

In consideration for the Purchase Price, the Company will also issue to the
Buyer a warrant in the form attached hereto as Annex V (the “Warrant”).




(iv)

The Company shall also execute and deliver to the Buyer a Release Deed (the
“Release”) substantially in the form attached hereto as Annex VI.








2




--------------------------------------------------------------------------------







(v)

The Release shall be held in escrow in accordance with the terms of the escrow
agreement substantially in the form attached hereto as Annex VII (the “Escrow
Agreement”).




(vi)

At the Closing, the Buyer shall deliver to the Company the following:




(1)

The Initial Cash Purchase Price;




(2)

A Mortgage Note in the principal amount of $200,000.00 substantially in the form
attached hereto as Annex VIII (the “Mortgage Note #1”);




(3)

A Mortgage Note in the principal amount of $200,000.00 substantially in the form
attached hereto as Annex IX (the “Mortgage Note #2”);




(4)

A Mortgage Note in the principal amount of $200,000.00 substantially in the form
attached hereto as Annex X (the “Mortgage Note #3”);




(5)

A Mortgage Note in the principal amount of $200,000.00 substantially in the form
attached hereto as Annex XI (the “Mortgage Note #4”);




(6)

A Mortgage Note in the principal amount of $200,000.00 substantially in the form
attached hereto as Annex XII (the “Mortgage Note #5,” and together with Mortgage
Note #1, Mortgage Note #2, Mortgage Note #3 and Mortgage Note #4, the “Mortgage
Notes”); and  




(7)

The Mortgage.




(vii)

The loan to be made by the Buyer and the issuance of the Note and Warrant to the
Buyer are sometimes referred to herein and in the other Transaction Documents as
the purchase and sale of the Note and Warrant.




b.

Form of Payment; Delivery of Note and Warrant. The sale and purchase of the Note
and Warrant shall take place at a Closing (the “Closing”) to be held at the
offices of the Buyer on the Closing Date. At the Closing, the Company will
deliver to the Buyer the Transaction Documents against receipt by the Company of
the Initial Cash Purchase Price and the Mortgage Notes.




c.

Initial Cash Purchase Price. The Note carries an original issue discount of
$126,500.00 (the “OID”). The Initial Cash Purchase Price, therefore, shall be
$100,000, computed as follows: $1,226,500.00 less the OID less the sum of the
initial principal amounts of the Mortgage Notes.




3.

BUYER REPRESENTATIONS AND WARRANTIES.




The Buyer represents and warrants to, and covenants and agrees with, the
Company, as of the date hereof and as of the Closing Date, as follows:




a.

Binding Obligation. The Transaction Documents to which the Buyer is a party, and
the transactions contemplated hereby and thereby, have been duly and validly
authorized by the Buyer. This Agreement has been executed and delivered by the
Buyer, and this Agreement is, and each of the other Transaction Documents to
which the Buyer is a party, when executed and delivered by the Buyer (if
necessary), will be valid and binding obligations of the Buyer enforceable in
accordance with their respective terms, subject as to enforceability to general
principles of equity and to bankruptcy, insolvency, moratorium and other similar
laws affecting the enforcement of creditors’ rights generally.




b.

Accredited Investor Status. The Buyer is an “accredited investor” as that term
is defined in Rule 501 of the General Rules and Regulations under the 1933 Act.




4.

COMPANY REPRESENTATIONS AND WARRANTIES. The Company represents and warrants to
the Buyer as of the date hereof and as of the Closing Date that:




a.

Rights of Others Affecting the Transactions. There are no preemptive rights of
any stockholder of the Company, as such, to acquire the Securities. No other
party has a currently exercisable right of first refusal which would be
applicable to any or all of the transactions contemplated by the Transaction
Documents.





3




--------------------------------------------------------------------------------







b.

Status. The Company is a corporation duly organized, validly existing and in
good standing under the laws of the State of Incorporation and has the requisite
corporate power to own its properties and to carry on its business as now being
conducted. The Company is duly qualified as a foreign corporation to do business
and is in good standing in each jurisdiction where the nature of the business
conducted or property owned by it makes such qualification necessary, other than
those jurisdictions in which the failure to so qualify would not have or result
in a Material Adverse Effect. The Company has registered its stock under Section
12(g) of the Securities and Exchange Act of 1934, as amended (the “1934 Act”),
and is obligated to file reports pursuant to Section 13 or Section 15(d) of the
1934 Act. The Company has taken no action designed to terminate, or which to its
knowledge is likely to have the effect of, terminating the registration of the
Common Stock under the 1934 Act, nor has the Company received any notification
that the SEC is contemplating terminating such registration. The Common Stock is
quoted on the Principal Trading Market. The Company has received no notice,
either oral or written, with respect to the continued eligibility of the Common
Stock for quotation on the Principal Trading Market, and the Company has
maintained all requirements on its part for the continuation of such quotation.
The Company has not, in the twelve (12) months preceding the date hereof,
received notice from the Principal Trading Market on which the Common Stock is
or has been listed or quoted to the effect that the Company is not in compliance
with the listing or maintenance requirements of such Principal Trading Market.
The Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such listing and maintenance
requirements.




c.

Authorized Shares.

 

(i)

The authorized capital stock of the Company consists of 52,000,000 shares of
Common Stock, $0.001 par value per share, of which approximately 3,672,400
undiluted shares are outstanding as of April 5, 2010. Of the outstanding shares
of Common Stock, approximately 2,002,176 shares are beneficially owned by
Affiliates of the Company.




(ii)

Other than as set forth in the Company’s SEC Documents, there are no outstanding
securities which are convertible into or exchangeable for shares of Common
Stock, whether such conversion is currently exercisable or exercisable only upon
some future date or the occurrence of some event in the future.




(iii)

All issued and outstanding shares of Common Stock have been duly authorized and
validly issued and are fully paid and non-assessable. After considering all
other commitments that may require the issuance of Common Stock, the Company has
sufficient authorized and unissued shares of Common Stock as may be necessary to
effect the issuance of the Shares on the Closing Date, were (i) the Note issued
and fully converted on that date and (ii) the Warrant issued and fully exercised
on that date.




(iv)

The Shares have been duly authorized by all necessary corporate action on the
part of the Company, and, when issued (i) on conversion of, or in payment of
interest on the Note, or (ii) upon exercise of the Warrant, in each case in
accordance with their respective terms, will have been duly and validly issued,
fully paid and non-assessable, free from all taxes, liens, claims, pledges,
mortgages, restrictions, obligations, security interests and encumbrances of any
kind, nature and description, and will not subject the Holder thereof to
personal liability by reason of being such Holder.




(v)

The Conversion Shares and Warrant Shares are enforceable against the Company and
the Company presently has no claims or defenses of any nature whatsoever with
respect to the Conversion Shares or the Warrant Shares.




d.

Transaction Documents and Stock. This Agreement and each of the other
Transaction Documents, and the transactions contemplated hereby and thereby,
have been duly and validly authorized by the Company. This Agreement has been
duly executed and delivered by the Company and this Agreement is, and the Note,
the Security Agreement, the Warrant and each of the other Transaction Documents,
when executed and delivered by the Company (if necessary), will be, valid and
binding obligations of the Company enforceable in accordance with their
respective terms, subject as to enforceability to general principles of equity
and to bankruptcy, insolvency, moratorium, and other similar laws affecting the
enforcement of creditors’ rights generally.




e.

Non-contravention. The execution and delivery of this Agreement and each of the
other Transaction Documents by the Company, the issuance of the Securities in
accordance with the terms hereof, and the consummation by the Company of the
other transactions contemplated by this Agreement, the Note, the Security
Agreement, the Warrant and the other Transaction Documents do not and will not
conflict with or result in a breach by the Company of any of the terms or
provisions of, or constitute a default under (i) the Certificate of
Incorporation or by-laws of the Company, each as currently in effect, (ii) any
indenture, mortgage, deed of trust, or other material agreement or instrument to
which the Company is a party or by which it or any of its properties or assets
are bound, including any listing agreement for the Common Stock except as herein
set forth, or (iii) to its knowledge, any existing applicable law, rule, or
regulation or any applicable decree, judgment, or order of any court, United
States federal or state regulatory body, administrative agency, or other
governmental body having jurisdiction over the Company or any of its properties
or assets, except such conflict, breach or default which would not have or
result in a Material Adverse Effect.




f.

Approvals. No authorization, approval or consent of any court, governmental
body, regulatory agency, self-regulatory organization, or stock exchange or
market or the stockholders of the Company is required to be obtained by the
Company for the issuance and sale of the Securities to the Buyer as contemplated
by this Agreement, except such authorizations, approvals and consents that have
been obtained.    





4




--------------------------------------------------------------------------------







g.

Filings; Financial Statements. None of the Company’s SEC Documents contained, at
the time they were filed, any untrue statement of a material fact or omitted to
state any material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by the Company with the SEC
under the 1934 Act on a timely basis or has received a valid extension of such
time of filing and has filed any such SEC Document prior to the expiration of
any such extension. As of their respective dates, the financial statements of
the Company included in the Company’s SEC Documents complied as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto. Such financial statements
have been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). No other information provided by or on behalf of the Company to
the Buyer which is not included in the Company’s SEC Documents, including,
without limitation, information referred to in this Agreement, contains any
untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein, in the light of the
circumstance under which they are or were made, not misleading.




h.

Absence of Certain Changes. Since the Last Audited Date, there has been no
Material Adverse Effect, except as disclosed in the Company’s SEC Documents.
Since the Last Audited Date, except as provided in the Company’s SEC Documents,
the Company has not (i)

incurred or become subject to any material liabilities (absolute or contingent)
except liabilities incurred in the ordinary course of business consistent with
past practices; (ii) discharged or satisfied any material lien or encumbrance or
paid any material obligation or liability (absolute or contingent), other than
current liabilities paid in the ordinary course of business consistent with past
practices; (iii) declared or made any payment or distribution of cash or other
property to stockholders with respect to its capital stock, or purchased or
redeemed, or made any agreements to purchase or redeem, any shares of its
capital stock; (iv) sold, assigned or transferred any other material tangible
assets, or canceled any material debts owed to the Company by any third party or
material claims of the Company against any third party, except in the ordinary
course of business consistent with past practices; (v) waived any rights of
material value, whether or not in the ordinary course of business, or suffered
the loss of any material amount of existing business; (vi) made any increases in
employee compensation, except in the ordinary course of business consistent with
past practices; or (vii) experienced any material problems with labor or
management in connection with the terms and conditions of their employment.




i.

Full Disclosure. There is no fact known to the Company or that the Company
should know after having made all reasonable inquiries (other than conditions
known to the public generally or as disclosed in the Company’s SEC Documents)
that has not been disclosed in writing to the Buyer that would reasonably be
expected to have or result in a Material Adverse Effect.




j.

Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board or body pending or, to the
knowledge of the Company, threatened against or affecting the Company before or
by any governmental authority or non-governmental department, commission, board,
bureau, agency or instrumentality or any other person, wherein an unfavorable
decision, ruling or finding would have a Material Adverse Effect or which would
adversely affect the validity or enforceability of, or the authority or ability
of the Company to perform its obligations under, any of the Transaction
Documents. The Company is not aware of any valid basis for any such claim that
(either individually or in the aggregate with all other such events and
circumstances) could reasonably be expected to have a Material Adverse Effect.
There are no outstanding or unsatisfied judgments, orders, decrees, writs,
injunctions or stipulations to which the Company is a party or by which it or
any of its properties is bound, that involve the transaction contemplated herein
or that, alone or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.




k.

Absence of Events of Default. Neither the Company nor any of its Subsidiaries is
in violation of or in default with respect to (i) its certificate of
incorporation or by-laws or other organizational documents, each as currently in
effect, or any material judgment, order, writ, decree, statute, rule or
regulation applicable to such entity; or (ii) any material mortgage, indenture,
agreement, instrument or contract to which such entity is a party or by which it
or any of its properties or assets are bound (nor is there any waiver in effect
which, if not in effect, would result in such a violation or default), except
such breach or default which would not have or result in a Material Adverse
Effect.




l.

Absence of Certain Company Control Person Actions or Events. Other than as set
forth in the Company’s SEC Documents, none of the following has occurred during
the past five (5) years with respect to a Company Control Person:




(i) A petition under the federal bankruptcy laws or any state insolvency law was
filed by or against, or a receiver, fiscal agent or similar officer was
appointed by a court for the business or property of such Company Control
Person, or any partnership in which he or she was a general partner at or within
two years before the time of such filing, or any corporation or business
association of which he or she was an executive officer at or within two years
before the time of such filing;





5




--------------------------------------------------------------------------------







(ii) Such Company Control Person was convicted in a criminal proceeding or is a
named subject of a pending criminal proceeding (excluding traffic violations and
other minor offenses);




(iii) Such Company Control Person was the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any court of
competent jurisdiction, permanently or temporarily enjoining him or her from, or
otherwise limiting, the following activities:




A. acting, as an investment advisor, underwriter, broker or dealer in
securities, or as an affiliated person, director or employee of any investment
company, bank, savings and loan association or insurance company, as a futures
commission merchant, introducing broker, commodity trading advisor, commodity
pool operator, floor broker, any other Person regulated by the Commodity Futures
Trading Commission (“CFTC”) or engaging in or continuing any conduct or practice
in connection with such activity;




B. engaging in any type of business practice; or




C. engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of federal or state
securities laws or federal commodities laws;




(iv) Such Company Control Person was the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than 60 days the
right of such Company Control Person to engage in any activity described in
subsection (3) immediately above, or to be associated with Persons engaged in
any such activity; or




(v) Such Company Control Person was found by a court of competent jurisdiction
in a civil action or by the CFTC or SEC to have violated any federal or state
securities law, and the judgment in such civil action or finding by the CFTC or
SEC has not been subsequently reversed, suspended, or vacated.




m.

No Undisclosed Liabilities or Events. The Company has no liabilities or
obligations other than those disclosed in the Transaction Documents or the
Company’s SEC Documents or those incurred in the ordinary course of the
Company’s business since the Last Audited Date, or which individually or in the
aggregate, do not or would not have a Material Adverse Effect. No event or
circumstance has occurred or exists with respect to the Company or its
properties, business, operations, condition (financial or otherwise), or results
of operations, which, under applicable law, rule or regulation, requires public
disclosure or announcement prior to the date hereof by the Company but which has
not been so publicly announced or disclosed. There are no proposals currently
under consideration or currently anticipated to be under consideration by the
Board of Directors or the executive officers of the Company which proposal would
(i) change the Certificate of Incorporation or by-laws of the Company, each as
currently in effect, with or without stockholder approval, which change would
reduce or otherwise adversely affect the rights and powers of the stockholders
of the Common Stock or (ii) materially or substantially change the business,
assets or capital of the Company, including its interests in Subsidiaries.




n.

No Integrated Offering. Neither the Company nor any of its Affiliates nor any
Person acting on its or their behalf has, directly or indirectly, made any offer
or sales of any security or solicited any offers to buy any security under
circumstances that would eliminate the availability of the exemption from
registration under Regulation D in connection with the offer and sale of the
Securities as contemplated hereby.




o.

Dilution. Each of the Company and its executive officers and directors is aware
that the number of shares issuable on conversion of the Note and exercise of the
Warrant, or pursuant to the other terms of the Transaction Documents may have a
dilutive effect on the ownership interests of the other stockholders (and
Persons having the right to become stockholders) of the Company. The Company
specifically acknowledges that its obligation to issue (i) the Conversion Shares
upon conversion of the Note and (ii) the Warrant Shares upon exercise of the
Warrant, is binding upon the Company and enforceable regardless of the dilution
such issuance may have on the ownership interests of other stockholders of the
Company, and the Company will honor such obligations, including honoring every
Notice of Conversion (as contemplated by the Note), unless the Company is
subject to an injunction (which injunction was not sought by the Company)
prohibiting the Company from doing so.




p.

Fees to Brokers, Placement Agents and Others. The Company has taken no action
which would give rise to any claim by any Person for brokerage commission,
placement agent or finder’s fees or similar payments by the Buyer relating to
this Agreement or the transactions contemplated hereby. Except for such fees
arising as a result of any agreement or arrangement entered into by the Buyer
without the knowledge of the Company (a “Buyer’s Fee”), the Buyer shall have no
obligation with respect to such fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this subsection that
may be due in connection

with the transactions contemplated hereby. The Company shall indemnify and hold
harmless each of the Buyer, its employees, officers, directors, agents, and
partners, and their respective Affiliates, from and against all claims, losses,
damages, costs (including the costs of preparation and attorney’s fees) and
expenses suffered in respect of any such claimed or existing fees (other than a
Buyer’s Fee).





6




--------------------------------------------------------------------------------







q.

Disclosure. All information relating to or concerning the Company set forth in
the Transaction Documents or in the Company’s public filings with the SEC or
otherwise provided by or on behalf of the Company to the Buyer is true and
correct in all material respects and the Company has not omitted to state any
material fact necessary in order to make the statements made, in light of the
circumstances under which they were made, not misleading. No event or
circumstance has occurred or exists with respect to the Company or its business,
properties, prospects, operations or financial conditions, which under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company.




r.

Confirmation. The Company agrees that, if, to the knowledge of the Company, any
events occur or circumstances exist prior to the payment of the Purchase Price
to the Company which would make any of the Company’s representations or
warranties set forth herein materially untrue or materially inaccurate as of
such date, the Company shall immediately notify the Buyer in writing prior to
such date of such fact, specifying which representation, warranty or covenant is
affected and the reasons therefor.




s.

Title. The Company and the Subsidiaries, if applicable, own and have good and
marketable title in fee simple absolute to, or a valid leasehold interest in,
all their respective real properties and good title to their other respective
assets and properties, subject to no liens except as have been disclosed to the
Buyer.




t.

Intellectual Property.




(i)

Ownership. The Company owns or possesses or can obtain on commercially
reasonable terms sufficient legal rights to all patents, trademarks, service
marks, trade names, copyrights, trade secrets, licenses (software or otherwise),
information, processes and similar proprietary rights (“Intellectual Property”)
necessary to the business of the Company as presently conducted, the lack of
which could reasonably be expected to have a Material Adverse Effect. Except for
agreements with its own employees or consultants, standard end-user license
agreements, support/maintenance agreements and agreements entered in the
ordinary course of the Company’s business, all of which have been made available
for review by the Buyer, there are no outstanding options, licenses or
agreements relating to the Intellectual Property, and the Company is not bound
by or a party to any options, licenses or agreements with respect to the
Intellectual Property of any other person or entity. The Company has not
received any written communication alleging that the Company has violated or, by
conducting its business as currently conducted, would violate any of the
Intellectual Property of any other person or entity, nor is the Company aware of
any basis therefor. The Company is not obligated to make any payments by way of
royalties, fees or otherwise to any owner or licensor of or claimant to any
Intellectual Property with respect to the use thereof in connection with the
present conduct of its business other than in the ordinary course of its
business. There are no agreements, understandings, instruments, contracts,
judgments, orders or decrees to which the Company is a party or by which it is
bound which involve indemnification by the Company with respect to infringements
of Intellectual Property, other than in the ordinary course of its business.




(ii)

No Breach by Employees. The Company is not aware that any of its employees is
obligated under any contract or other agreement, or subject to any judgment,
decree or order of any court or administrative agency, that would materially
interfere with the use of his or her efforts to promote the interests of the
Company or that would conflict with the Company’s business as presently
conducted. Neither the execution nor delivery of this Agreement, nor the
carrying on of the Company’s business by the employees of the Company, nor the
conduct of the Company’s business as presently conducted, will, to the Company’s
knowledge, conflict with or result in a breach of the terms, conditions or
provisions of, or constitute a default under, any contract, covenant or
instrument under which any of such employee is now obligated. The Company does
not believe it is or will be necessary to use any inventions of any of its
employees made prior to their employment by the Company of which it is aware.




5.

CERTAIN COVENANTS AND ACKNOWLEDGMENTS.




a.

Covenants and Acknowledgements of the Buyer.




(i)

Transfer Restrictions. The Buyer acknowledges that (1) the Securities have not
been and are not being registered under the provisions of the 1933 Act and,
except as included in an effective registration statement, the Shares have not
been and are not being registered under the 1933 Act, and may not be transferred
unless (A) subsequently registered thereunder, or (B) the Buyer shall have
delivered to the Company an opinion of counsel, reasonably satisfactory in form,
scope and substance to the Company, to the effect that the Securities to be sold
or transferred may be sold or transferred pursuant to an exemption from such
registration; (2) any sale of the Securities made in reliance on Rule 144 may be
made only in accordance with the terms of such Rule and further, if such Rule is
not applicable, any resale of such Securities under circumstances in which the
seller, or the Person through whom the sale is made, may be deemed to be an
underwriter, as that term is used in the 1933 Act, may require compliance with
some other exemption under the 1933 Act or the rules and regulations of the SEC
thereunder; and (3) neither the Company nor any other Person is under any
obligation to register the Securities under the 1933 Act or to comply with the
terms and conditions of any exemption thereunder.





7




--------------------------------------------------------------------------------







(ii)

Restrictive Legend. The Buyer acknowledges and agrees that, until such time as
the relevant Shares have been registered under the 1933 Act, and may be sold in
accordance with another effective registration statement, or until such Shares
can otherwise be sold without restriction, whichever is earlier, the
certificates and other instruments representing any of the

Securities shall bear a restrictive legend in substantially the following form
(and a stop-transfer order may be placed against transfer of any such
Securities):




THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.




b.

Covenants, Acknowledgements and Agreements of the Company. As a condition to the
Buyer’s obligation to purchase the Securities contemplated by this Agreement,
and as a material inducement for the Buyer to enter into this Agreement and the
other Transaction Documents, until all of the Company’s obligations hereunder
and all of the Notes are paid and performed in full, or within the timeframes
otherwise specifically set forth below, the Company shall comply with the
following covenants:




(i)

Filings. From the date hereof until the date that is six (6) months after all
the Conversion Shares and Warrant Shares either have been sold by the Buyer, or
may permanently be sold by the Buyer without any restrictions pursuant to Rule
144, (the “Registration Period”), the Company shall timely make all filings
required to be made by it under the 1933 Act, the 1934 Act, Rule 144 or any
United States state securities laws and regulations thereof applicable to the
Company or by the rules and regulations of the Principal Trading Market and such
reports shall conform to the requirement of the applicable laws, regulations and
government agencies, and, unless such filing is publicly available on the SEC’s
EDGAR system (via the SEC’s web site at no additional charge), to provide a copy
thereof to the Buyer promptly after such filing. Additionally, within four
business days following the date of this Agreement, the Company shall file a
current report on Form 8-K describing the terms of the transactions contemplated
by the Transaction Documents in the form required by the Exchange Act and
approved by the Buyer and attaching the material transaction documents as
exhibits to such filing. The Company further agrees to redact all confidential
information from such Form 8-K. Reference is made to the Section titled
“Publicity, Filings, Releases, Etc.” below. Additionally, the Company shall
furnish to the Buyer, so long as the Buyer owns any Securities or Common Stock,
promptly upon request, (1) a written statement by the Company that it has
complied with the reporting requirements of Rule 144, the 1933 Act and the 1934
Act, (2) a copy of the most recent annual or quarterly report of the Company and
such other reports and documents so filed by the Company, and (iii) such other
information as may be reasonably requested to permit the Buyer to sell such
securities pursuant to Rule 144 without registration.




(ii)

Reporting Status. So long as the Buyer beneficially owns Securities and for at
least twenty (20) Trading Days thereafter, the Company shall file all reports
required to be filed with the SEC pursuant to Section 13 or 15(d) of the 1934
Act, shall take all reasonable action under its control to ensure that adequate
current public information with respect to the Company, as required in
accordance with Rule 144(c)(2) of the 1933 Act, is publicly available, and shall
not terminate its status as an issuer required to file reports under the 1934
Act even if the 1934 Act or the rules and regulations thereunder would permit
such termination.




(iii)

Listing. The Company’s Common Stock shall be listed or quoted for trading on any
of (a) NYSE Amex, (b) New York Stock Exchange, (c) the Nasdaq Global Market, (d)
the Nasdaq Capital Market, or (e) the Nasdaq OTC Bulletin Board. The Company
shall promptly secure the listing of all of the Conversion Shares and Warrant
Shares upon each national securities exchange and automated quotation system, if
any, upon which the Common Stock is then listed (subject to official notice of
issuance) and shall maintain such listing of all securities from time to time
issuable under the terms of the Transaction Documents. The Company will comply
in all material respects with the Company’s reporting, filing and other
obligations under the by-laws or rules of the Principal Trading Market and/or
the Financial Industry Regulatory Authority, Inc. (“FINRA”) or any successor
thereto, as the case may be, applicable to it at least through the date which is
sixty (60) days after the later of (i) the date on which the Note has been
converted or has been paid in full, or (ii) the date on which the Warrant has
been exercised.




(iv)

Use of Proceeds. The Company will use the net proceeds received hereunder for
working capital and general corporate purposes; provided however, the Company
will not use such proceeds to pay fees payable (x) to any broker or finder
relating to the offer and sale of the Note and the Warrant, or (y) to any other
party relating to any financing transaction effected prior to the Closing Date.





8




--------------------------------------------------------------------------------







(v)

Publicity, Filings, Releases, Etc. Each of the parties agrees that it will not
disseminate any information relating to the Transaction Documents or the
transactions contemplated thereby, including issuing any press releases, holding
any press conferences or other forums, or filing any reports (collectively,
“Publicity”), without giving the other party reasonable advance notice and an
opportunity to comment on the contents thereof. Neither party will include in
any such Publicity any statement or statements or other material to which the
other party reasonably objects, unless in the reasonable opinion of counsel to
the party proposing such statement, such statement is legally required to be
included. In furtherance of the foregoing, the Company will provide to the
Buyer’s Counsel drafts of the applicable text of the first filing of a current
report on Form 8-K or a Quarterly or Annual Report on Form 10-Q or 10-K (or
equivalent SB forms), as the case may be, intended to be made with the SEC which
refers to the Transaction Documents or the transactions contemplated thereby as
soon as practicable (but at least two (2) Trading Days before such filing will
be made) and will not include in such filing (or any other filing filed before
then) any statement or statements or other material to which the other party
reasonably objects, unless in the reasonable opinion of counsel to the party
proposing such statement, such statement is legally required to be included.
Notwithstanding the foregoing, each of the parties hereby consents to the
inclusion of the text of the Transaction Documents in filings made with the SEC
(but any descriptive text accompanying or part of such filing shall be subject
to the other provisions of this subsection). Notwithstanding, but subject to,
the foregoing provisions of this provision, the Company will, within four
business days after the Closing Date, promptly issue a press release and file a
current report on Form 8-K or, if appropriate, a quarterly or annual report on
the appropriate form, describing the terms of the transactions contemplated by
the Transaction Documents in the form required by the 1934 Act and approved by
the Buyer and attaching the material Transaction Documents as exhibits to such
filing.




(vi)

FINRA Rule 5110. In the event that the Corporate Financing Rule 5110 of FINRA is
or becomes applicable to the transactions contemplated by the Transaction
Documents or to the sale by a Holder of any of the Securities, then the Company
shall, to the extent required by such rule, timely make any filings and
cooperate with any broker or selling stockholder in respect of any consents,
authorizations or approvals that may be necessary for FINRA to timely and
expeditiously permit the Holder to sell the Securities.




(vii)

Keeping of Records and Books of Account. The Company shall keep and cause each
Subsidiary, if any, to keep adequate records and books of account, in which
complete entries will be made in accordance with GAAP consistently applied,
reflecting all financial transactions of the Company and such Subsidiaries, and
in which, for each fiscal year, all proper reserves for depreciation, depletion,
obsolescence, amortization, taxes, bad debts and other purposes in connection
with its business shall be made.




(viii)

Corporate Existence. The Company shall (a) do all things necessary to preserve
and keep in full force and effect its corporate existence, including, without
limitation, all licenses or similar qualifications required by it to engage in
its business in all jurisdictions in which it is at the time so engaged; (b)
continue to engage in business of the same general type as conducted as of the
date hereof; and (c) continue to conduct its business substantially as now
conducted or as otherwise permitted hereunder.




(ix)

Taxes. The Company shall pay and discharge promptly when due all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property before the same shall become
delinquent or in default, which, if unpaid, might reasonably be expected to give
rise to liens or charges upon such properties or any part thereof, unless, in
each case, the validity or amount thereof is being contested in good faith by
appropriate proceedings and the Company has maintained adequate reserves with
respect thereto in accordance with GAAP.




(x)

Compliance. The Company shall comply in all material respects with all federal,
state and local laws and regulations, orders, judgments, decrees, injunctions,
rules, regulations, permits, licenses, authorizations and requirements
applicable to it (collectively, “Requirements”) of all governmental bodies,
departments, commissions, boards, companies or associations insuring the
premises, courts, authorities, officials or officers which are applicable to the
Company, its business, operations, or any of its properties, except where the
failure to so comply would not have a Material Adverse Effect on the Company or
any of its properties; provided, however, that nothing provided herein shall
prevent the Company from contesting in good faith the validity or the
application of any Requirements.




(xii)

3(a)(10) Shares. In the event the Company, in violation of the covenants
contained herein, ever ceases to be a reporting company for purposes of the 1934
Act for any period of time, then the Company, for so long as Rule 144 is not
available to the Buyer as an exemption from registration, shall cause any of its
shareholders who at such time are in possession of Common Stock tradable under
Section 3(a)(10) of the Securities Act (“3(a)(10) Shares”) to cease to sell such
3(a)(10) Shares.




(xiii)

Litigation. From and after the date hereof and until all of the Company’s
obligations hereunder and the Note is paid and performed in full and the Warrant
is exercised in full, the Company shall notify the Buyer in writing, promptly
upon learning thereof, of any litigation or administrative proceeding commenced
or threatened against the Company involving a claim in excess of $100,000.




(xiv)

Performance of Obligations. The Company shall promptly and in a timely fashion
perform and honor all demands, notices, requests and obligations that exist or
may arise under the Transaction Documents.





9




--------------------------------------------------------------------------------







(xv)

Failure to Make Timely Filings. The Company agrees that, if the Company fails to
timely file on the SEC’s EDGAR system any information required to be filed by
it, whether on a Form 10-K, Form 10-Q, Form 8-K, Proxy Statement or otherwise so
as to be deemed a “reporting issuer” with current public information under the
Securities Exchange Act of 1934, the Company shall be liable to pay to the
Holder an amount based on the following schedule (where “No. Business Days Late”
refers to each Trading Day after the latest due date for the relevant filing):




No. Business Days Late

 

Late Filing Payment

For Each $10,00

of Principal of the Note

 

 

 

1

 

$100

2

 

$200

3

 

$300

4

 

$400

5

 

$500

6

 

$600

7

 

$700

8

 

$800

9

 

$900

10

 

$1,000

>10

 

$1,000 + $200 for each Trading

Day Late beyond 10 days




The Company shall pay any payments incurred under this subsection in immediately
available funds upon demand by the Holder; provided, however, that the Holder
making the demand may specify that the payment shall be made in shares of Common
Stock at the Conversion Price applicable to the date of such demand. If the
payment is to be made in shares of Common Stock, such shares shall be considered
Conversion Shares under the Note, with the “Delivery Date” for such shares being
determined from the date of such demand, the demand for payment of such amount
in shares being considered a Notice of Conversion (but the delivery of such
shares shall be in payment of the amount contemplated by this subsection and not
in payment of any principal or interest on the Note).




(xvi)

Authorized Shares. The Company shall take all action necessary to at all times
have authorized, and reserved for the purpose of issuance, such number of shares
of Common Stock as shall be necessary to effect the full conversion of all of
the Note and exercise of the Warrant multiplied by 1.5 (the “Share Reserve”). If
at any time the Share Reserve is insufficient to effect the full conversion of
the Notes and exercise of the Warrants, the Company shall immediately increase
the Share Reserve accordingly. If the Company does not have sufficient
authorized and unissued shares of Common Stock available to increase the Share
Reserve, the Company shall call and hold a special meeting of the shareholders
within thirty days of such occurrence, for the sole purpose of increasing the
number of shares authorized. The Company’s management shall recommend to the
Company’s shareholders to vote in favor of increasing the number of authorized
shares of Common Stock. Management shall also vote all of its shares in favor of
increasing the number of authorized shares of Common Stock.




(xviii)

Certain Negative Covenants of the Company. From and after the date hereof and
until all of the Company’s obligations hereunder and the Note is paid and
performed in full, the Company shall not:




A.

Incur any new indebtedness for borrowed money without the prior written consent
of the Buyer, which consent may be withheld at the sole discretion of the Buyer;
provided, however the Company may incur obligations under trade payables in the
ordinary course of business consistent with past practice without the consent of
the Buyer;




B.

Grant or permit any security interest (or other lien or other encumbrance) in or
on any of its assets;




C.

Enter into any transaction, including, without limitation, any purchase, sale,
lease or exchange of property or the rendering of any service, with any
Affiliate of the Company, or amend or modify any agreement related to any of the
foregoing, except on terms that are no less favorable, in any material respect,
than those obtainable from any person or entity who is not an Affiliate of the
Company;




D.

Transfer, assign, sell, pledge, hypothecate or otherwise alienate or encumber
the Mortgage Notes in any way without the prior written consent of the Buyer; or
 




E.

Enter into any financing transaction without giving the Buyer at least ten (10)
days notice of such prospective financing transaction (the “Transaction Notice”)
and the pre-emptive right to provide such financing on substantially similar
terms upon notice thereof to the Company within five (5) days of receiving the
Transaction Notice.





10




--------------------------------------------------------------------------------







6.

TRANSFER AGENT INSTRUCTIONS.




a.

The Company warrants that, with respect to the Securities, other than the stop
transfer instructions to give effect to Section 5(a)(i) hereof, it will give the
Transfer Agent no instructions inconsistent with instructions to issue Common
Stock from time to time upon conversion of the Note, as may be applicable from
time to time, in such amounts as specified from time to time by the Company to
the Transfer Agent, bearing the restrictive legend specified in Section 5(a)(ii)
of this Agreement prior to registration of the Shares under the 1933 Act,
registered in the name of the Buyer or its nominee and in such denominations to
be specified by the Holder in connection therewith. Except as so provided, the
Shares shall otherwise be freely transferable on the books and records of the
Company as and to the extent provided in this Agreement and the other
Transaction Documents. Nothing in this Section shall affect in any way the
Buyer’s obligations and agreement to comply with all applicable securities laws
upon resale of the Securities. If the Buyer provides the Company with an opinion
of counsel reasonably satisfactory to the Company that registration of a resale
by the Buyer of any of the Securities in accordance with clause (1)(B) of
Section 5(a)(i) of this Agreement is not required under the 1933 Act or upon
request from a Holder while an applicable registration statement is effective,
the Company shall (except as provided in clause (2) of Section 5(a)(i) of this
Agreement) permit the transfer of the Securities and, in the case of the
Conversion Shares, as may be applicable, use its best efforts to cause the
Transfer Agent to promptly electronically transmit to the Holder via DWAC such
Conversion Shares. The Company specifically represents that, as of the date
hereof and as of the Closing Date, (i) the Company’s Transfer Agent is (a)
participating in the DWAC program, (b) is DWAC eligible, and (ii) the Company is
not aware of any plans of the Transfer Agent to terminate such DWAC
participation or eligibility. While any Holder holds Securities, the Company
shall at all times maintain a transfer agent which participates in the DWAC
program and is DWAC eligible, and the Company will not appoint any transfer
agent which does not both participate in the DWAC program and maintain DWAC
eligibility. Nevertheless, in the event the Transfer Agent is not participating
in the DWAC program or the Conversion Shares are not otherwise transferable via
the DWAC program, then the Company shall instruct the Transfer Agent to issue
one or more certificates for Common Stock without legend in such name and in
such denominations as specified by the Buyer. In the event the Company’s
transfer agent is not DWAC eligible on any Conversion Date, and consequently the
Company issues Conversion Shares pursuant to the Conversion Notice in
certificated rather than electronic form, then in such event if the closing bid
price of the Common Stock on the Principal Trading Market is lower on the date
of delivery of the certificates to the Buyer than on the Conversion Date, then
such difference in the closing bid prices, multiplied by the number of
Conversion Shares shall be added to the principal balance of the Note.




b.

(i)

The Company understands that a delay in the delivery of Conversion Shares,
whether on conversion of the Note and/or in payment of accrued interest, or
exercise of the Warrant, beyond the relevant Delivery Date (as defined in the
Note or the Warrant, as applicable) could result in economic loss to the Holder.
As compensation to the Holder for such loss, in addition to any other available
remedies at law or equity, the Company agrees to pay late payments to the Holder
for late delivery of the Shares in accordance with the following schedule (where
“No. Business Days Late” is defined as the number of Trading Days beyond two (2)
Trading Days after the Delivery Date):




No. Business Days Late

 

Late Payment for Each $10,000

of Principal or Interest Being Converted

(or amount of Warrant exercise)

 

 

 

1

 

$100

2

 

$200

3

 

$300

4

 

$400

5

 

$500

6

 

$600

7

 

$700

8

 

$800

9

 

$900

10

 

$1,000

>10

 

$1,000 + $200 for each Trading

Day Late beyond 10 days




The amount of any payments incurred under this Section shall be automatically
added to the principal balance of the Note and the Company shall pay any such
payments in immediately available funds upon demand. Nothing herein shall limit
the Holder’s right to pursue actual damages for the Company’s failure to issue
and deliver the Shares to the Holder within a reasonable time. Furthermore, in
addition to any other remedies which may be available to a Holder, in the event
that the Company fails for any reason to effect delivery of such Shares within
two (2) Trading Days after the Delivery Date, the Holder will be entitled to
revoke the relevant Notice of Conversion or Notice of Exercise (under the
Warrant) by delivering a notice to such effect to the Company prior to the
Converting Holder’s receipt of the relevant Shares, whereupon the Company and
the Holder shall each be restored to their respective positions immediately
prior to delivery of such Notice of Conversion or Notice of Exercise, as the
case may be; provided, however, that any payments contemplated by this Section
6(b) which have accrued through the date of such revocation notice shall remain
due and owing to the Holder notwithstanding such revocation.





11




--------------------------------------------------------------------------------







(ii)

If, by the tenth Trading Day after the relevant Delivery Date, the Company fails
for any reason to deliver the Shares, but at any time after the Delivery Date,
the Holder purchases, in an arm’s-length open market transaction or otherwise,
shares of Common Stock (the “Covering Shares”) in order to make delivery in
satisfaction of a sale of Common Stock by the Holder (the “Sold Shares”), which
delivery such Holder anticipated to make using the shares to be issued upon such
conversion (a “Buy-In”), the Holder shall have the right to require the Company
to pay to the Holder, in addition to and not in lieu of the amounts contemplated
in other provisions of the Transaction Documents, including, but not limited to,
the provisions of the

immediately preceding Section 6(b)(i)), the Buy-In Adjustment Amount (as defined
below). The “Buy-In Adjustment Amount” is the amount equal to the number of Sold
Shares multiplied by the excess, if any, of (x) the Holder’s total purchase
price per share (including brokerage commissions, if any) for the Covering
Shares over (y) the net proceeds per share (after brokerage commissions, if any)
received by the Holder from the sale of the Sold Shares. The Company shall pay
the Buy-In Adjustment Amount to the Holder in immediately available funds
immediately upon demand by the Holder. By way of illustration and not in
limitation of the foregoing, if the Holder purchases shares of Common Stock
having a total purchase price (including brokerage commissions) of $11,000 to
cover a Buy-In with respect to shares of Common Stock it sold for net proceeds
of $10,000, the Buy-In Adjustment Amount which Company will be required to pay
to the Holder will be $1,000.




c.

 The Company shall assume any fees or charges of the Transfer Agent or Company
Counsel regarding (i) the removal of a legend or stop transfer instructions with
respect to the Securities, and (ii) the issuance of certificates or DTC
registration to or in the name of the Holder or the Holder’s designee or to a
transferee as contemplated by an effective registration statement.
Notwithstanding the foregoing, it shall be the Holder’s responsibility to obtain
all needed formal requirements (specifically: medallion guarantee and prospectus
delivery compliance) in connection with any electronic issuance of shares of
Common Stock.




d.

The Holder of a Note shall be entitled to exercise its conversion privilege with
respect to the Note, as the case may be, notwithstanding the commencement of any
case under 11 U.S.C. §101 et seq. (the “Bankruptcy Code”). In the event the
Company is a debtor under the Bankruptcy Code, the Company hereby waives, to the
fullest extent permitted, any rights to relief it may have under 11 U.S.C. §362
in respect of such Holder’s exercise privilege. The Company hereby waives, to
the fullest extent permitted, any rights to relief it may have under 11 U.S.C.
§362 in respect of the conversion of the Note. The Company agrees, without cost
or expense to

such Holder, to take or to consent to any and all action necessary to effectuate
relief under 11 U.S.C. §362.




7.

CLOSING DATE.




a.

The Closing Date shall occur on the date which is the first Trading Day after
each of the conditions contemplated by Sections 8 and 9 hereof shall have either
been satisfied or been waived by the party in whose favor such conditions run.




b.

Closing of the purchase and sale of the Note and the Warrant, which the parties
anticipate shall occur concurrently with the execution of this Agreement, shall
occur at the offices of the Buyer and shall take place no later than 3:00 P.M.,
Eastern Time, or on such day or such other time as is mutually agreed upon by
the Company and the Buyer.




8.

CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL. The Buyer understands that the
Company’s obligation to sell the Note and the Warrant to the Buyer pursuant to
this Agreement on the Closing Date is conditioned upon:




a.

The execution and delivery of this Agreement and, as applicable, the other
Transaction Documents by the Buyer on or before such Closing Date;




b.

Delivery by the Buyer by the Closing Date of good funds as payment in full of an
amount equal to the Initial Cash Purchase Price in accordance with this
Agreement;




c.

Delivery by the Buyer by the Closing Date of the Mortgage Notes in accordance
with this Agreement;




d.

The accuracy on the Closing Date of the representations and warranties of the
Buyer contained in this Agreement, each as if made on such date, and the
performance by the Buyer on or before such date of all covenants and agreements
of the Buyer required to be performed on or before such date;




e.

There shall not be in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated hereby, or requiring any consent or
approval which shall not have been obtained; and




f.

The delivery by the Buyer to the Company of executed copies of the Mortgage
Notes and the Mortgage on or before the Closing Date.




9.

CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE. The Buyer’s obligation to
purchase the Note and the Warrant is conditioned upon and subject to the
fulfillment, on or prior to the Closing Date, of all of the following
conditions, any of which may be waived in whole or in part by the Buyer:





12




--------------------------------------------------------------------------------







a.

The execution and delivery of this Agreement, the Security Agreement, and, as
applicable, the other Transaction Documents by the Company on or before the
Closing Date;




b.

The delivery by the Company of the Note and the Warrant, each in original form,
duly executed by the Company, in accordance with this Agreement;




c.

The delivery by the Company of the Release, in original form, duly executed by
the Company, in accordance with this Agreement, in original form;




d.

On the Closing Date, each of the Transaction Documents executed by the Company
on or before such date shall be in full force and effect and the Company shall
not be in default thereunder;




e.

The accuracy in all material respects on the Closing Date of the representations
and warranties of the Company contained in this Agreement and the other
Transaction Documents, each as if made on such date, and the performance by the
Company on or before such date of all covenants and agreements of the Company
required to be performed on or before such date;




f.

There shall not be in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated hereby, or requiring any consent or
approval which shall not have been obtained; and




g.

From and after the date hereof to and including the Closing Date, each of the
following conditions will remain in effect: (i) the trading of the Common Stock
shall not have been suspended by the SEC or on the Principal Trading Market;
(ii) trading in securities generally on the Principal Trading Market shall not
have been suspended or limited; (iii), no minimum prices shall been established
for securities traded on the Principal Trading Market; (iv) there shall not have
been any material adverse change in any financial market; and (v) there shall
not have occurred any Material Adverse Effect.




h.

Except for any notices required or permitted to be filed after the Closing Date
with certain federal and state securities commissions, the Company shall have
obtained (a) all governmental approvals required in connection with the lawful
sale and issuance of the Securities, and (b) all third party approvals required
to be obtained by the Company in connection with the execution and delivery of
the Transaction Documents by the Company or the performance of the Company’s
obligations thereunder.




i.

All corporate and other proceedings in connection with the transactions
contemplated at the Closing and all documents and instruments incident to such
transactions shall be reasonably satisfactory in substance and form to the
Buyer.




10.

INDEMNIFICATION.




a.

The Company agrees to defend, indemnify and forever hold harmless the Buyer and
its officers, directors, employees, and agents, and each Buyer Control Person
(the “Buyer Parties”) from and against any losses, claims, damages, liabilities
or expenses incurred (collectively, “Damages”), joint or several, and any action
in respect thereof to which the Buyer, its partners, Affiliates, officers,
directors, employees, and duly authorized agents, and any such Buyer Control
Person becomes subject, resulting from, arising out of or relating to any
misrepresentation, breach of warranty or nonfulfillment of or failure to perform
any covenant or agreement on the part of Company contained in this Agreement, as
such Damages are incurred. The Buyer Parties with the right to be indemnified
under this Section (the “Indemnified Parties”) shall have the right to defend
any such action or proceeding with attorneys of their own selection, and the
Company shall be solely responsible for all costs and expenses related thereto.
If the Indemnified Parties opt not to retain their own counsel, the Company
shall defend any such action or proceeding with attorneys of its choosing at its
sole cost and expense, provided that such attorneys have been pre-approved by
the Indemnified Parties, which approval shall not be unreasonably withheld, and
provided further that the Company may not settle any such action or proceeding
without first obtaining the written consent of the Indemnified Parties.




b.

The indemnity agreements contained herein shall be in addition to (i) any cause
of action or similar rights of the Buyer Parties against the Company or others,
and (ii) any liabilities the Company may be subject to.





13




--------------------------------------------------------------------------------







11.

SPECIFIC PERFORMANCE. The Company and the Buyer acknowledge and agree that
irreparable damage would occur in the event that any provision of this Agreement
or any of the other Transaction Documents were not performed in accordance with
its specific terms or were otherwise breached. It is accordingly agreed that the
parties (including any Holder) shall be entitled to an injunction or
injunctions, without (except as specified below) the necessity to post a bond,
to prevent or cure breaches of the provisions of this Agreement or such other
Transaction Document and to enforce specifically the terms and provisions hereof
or thereof, this being in addition to any other remedy to which any of them may
be entitled by law or equity; provided, however that the Company, upon receipt
of a Notice of Conversion or a Notice of Exercise, may not fail or refuse to
deliver the stock certificates and the related legal opinions, if any, or if
there is a claim for a breach by the Company of any other provision of this
Agreement or any of the other Transaction Documents, the Company shall not raise
as a legal defense, any claim that the Holder or anyone associated or affiliated
with the Holder has violated any provision hereof or any other Transaction
Document or has engaged in any violation of law or any other claim or defense,
unless the Company has first posted a bond for one hundred fifty percent (150%)
of the principal amount and, if relevant, then obtained a court order
specifically directing it not to deliver said stock certificates to the Holder.
The proceeds of such bond shall be payable to the Holder to the extent that the
Holder obtains judgment or its defense is recognized. Such bond shall remain in
effect until the completion of the relevant proceeding and, if the Holder
appeals therefrom, until all such appeals are exhausted. This provision is
deemed incorporated by reference into each of the Transaction Documents as if
set forth therein in full.




12.

OWNERSHIP LIMITATION. If at any time after the Closing, the Buyer shall or would
receive shares of the Company’s Common Stock in payment of interest or principal
under the Note or upon conversion of the Note or exercise of the Warrant, so
that the Buyer would hold by virtue of such action or receipt of shares of
Common Stock a number of shares exceeding 9.99% of the number of shares of the
Company’s Common Stock outstanding on such date (the “9.99% Cap”), the Company
shall not be obligated and shall not issue to the Buyer shares of its Common
Stock which would exceed the 9.99% Cap, but only until such time as the 9.99%
Cap would no longer be exceed by any such receipt of shares of Common Stock by
the Buyer.




13.

GOVERNING LAW; MISCELLANEOUS. The Company and the Buyer hereby agree that the
provisions of this Section 13 shall apply to all of the Transaction Documents.




a.

Governing Law and Venue. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Illinois for contracts to be wholly
performed in such state and without giving effect to the principles thereof
regarding the conflict of laws. Each of the parties consents to the exclusive
jurisdiction of the federal courts whose districts encompass any part of the
County of Cook or the state courts of the State of Illinois sitting in the
County of Cook in connection with any dispute arising under this Agreement or
any of the other Transaction Documents and hereby waives, to the maximum extent
permitted by law, any objection, including any objection based on forum non
conveniens, to the bringing of any such proceeding in such jurisdictions or to
any claim that such venue of the suit, action or proceeding is improper. Nothing
in this subsection shall affect or limit any right to serve process in any other
manner permitted by law.




b.

No Waiver. Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.




c.

Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties hereto.




d.

Pronouns. All pronouns and any variations thereof refer to the masculine,
feminine or neuter, singular or plural, as the context may permit or require.




e.

Counterparts. This Agreement may be signed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
constitute one instrument. Facsimile and email copies of signed signature pages
will be deemed binding originals.




f.

Headings. The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.




g.

Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such provision shall be modified to achieve the objective of the
parties to the fullest extent permitted and such invalidity or unenforceability
shall not affect the validity or enforceability of the remainder of this
Agreement or the validity or enforceability of this Agreement in any other
jurisdiction.




h.

Amendment. This Agreement may be amended only by an instrument in writing signed
by the party to be charged with enforcement thereof.





14




--------------------------------------------------------------------------------







i.

Entire Agreement. This Agreement together with the other Transaction Documents
constitute and contain the entire agreement between the Company and the Buyer
and supersede all prior agreements and understandings among the parties hereto
with respect to the subject matter hereof.




j.

Currency. All dollar amounts referred to or contemplated by this Agreement or
any other Transaction Document shall be deemed to refer to US Dollars, unless
otherwise explicitly stated to the contrary.




k.

Buyer’s Expenses. In the event the Company or the Buyer elects not to effect a
Closing for any reason, the Company shall pay $15,000 in cash to the Buyer to
cover the Buyer’s legal fees. Except as provided in the immediately preceding
sentence, the Company and the Buyer shall be responsible for paying such party’s
own fees and expenses (including legal fees, accounting costs, due diligence,
monitoring and other transaction costs) incurred in connection with the
preparation and negotiation of this Agreement and the other Transaction
Documents and the closing of the transactions contemplated hereby and thereby.




l.

Assignment by the Company. Notwithstanding anything to the contrary herein, the
rights, interests or obligations hereunder may not be assigned, by operation of
law or otherwise, in whole or in part, by the Company without the prior written
consent of the Buyer, which consent may be withheld at the sole discretion of
the Buyer; provided, however, that in the case of a merger, sale of
substantially all of the Company’s assets or other corporate reorganization, the
Buyer shall not unreasonably withhold, condition or delay such consent.




m.

Advice of Counsel. In connection with the preparation of this Agreement and all
other Transaction Documents, each of the Company, its shareholders, officers,
agents, and representatives acknowledges and agrees that the attorney that
prepared this Agreement and all of the other Transaction Documents acted as
legal counsel to the Buyer only. Each of the Company, its shareholders,
officers, agents, and representatives (i) hereby acknowledges that he/she/it has
been, and hereby is, advised to seek legal counsel and to review this Agreement
and all of the other Transaction Documents with legal counsel of his/her/its
choice, and (ii) either has sought such legal counsel or hereby waives the right
to do so.




n.

No Strict Construction. The language used in this Agreement is the language
chosen mutually by the parties hereto and no doctrine of construction shall be
applied for or against any party.




o.

Attorney’s Fees. In the event of any action at law or in equity to enforce or
interpret the terms of this Agreement or any of the other Transaction Documents,
the Prevailing Party (as defined hereafter) shall be entitled to reasonable
attorneys’ fees, court costs and collection costs in addition to any other
relief to which such party may be entitled. “Prevailing Party” shall mean the
party in any litigation or enforcement action that prevails in the highest
number of final rulings, counts or judgments adjudicated by a court of competent
jurisdiction.




p.

Replacement of the Note. Subject to any restrictions on or conditions to
transfer set forth in the Note, the Holder of the Note, at its option, may in
person or by duly authorized attorney surrender the same for exchange at the
Company’s chief executive office, and promptly thereafter and at the Company’s
expense, except as provided below, receive in exchange therefor one or more new
convertible secured promissory note(s), each in the principal requested by such
Holder, dated the date to which interest shall have been paid on the Note so
surrendered or, if no interest shall have yet been so paid, dated the date of
the Note so surrendered and registered in the name of such person or persons as
shall have been designated in writing by such holder or its attorney for the
same principal amount as the then unpaid principal amount of the Note so
surrendered. As applicable, upon receipt by the Company of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of a Note and (a) in the case of loss, theft or destruction, of
indemnity reasonably satisfactory to it; or (b) in the case of mutilation, upon
surrender thereof, the Company, at its expense, will execute and deliver in lieu
thereof a new convertible secured promissory note executed in the same manner as
the Note being replaced, in the same principal amount as the unpaid principal
amount of such Note and dated the date to which interest shall have been paid on
the Note or, if no interest shall have yet been so paid, dated the date of the
Note.




q.

Notices. Any notice required or permitted hereunder shall be given in writing
(unless otherwise specified herein) and shall be deemed effectively given on the
earliest of




(a) the date delivered, if delivered by personal delivery as against written
receipt therefor or by confirmed facsimile transmission,




(b) the fifth Trading Day after deposit, postage prepaid, in the United States
Postal Service by registered or certified mail,




(c) the third Trading Day after mailing by domestic or international express
courier, with delivery costs and fees prepaid, or




(d) when faxed or sent by electronic mail, upon confirmation of receipt,




in each case, addressed to each of the other parties thereunto entitled at the
following addresses (or at such other addresses as such party may designate by
ten (10) days’ advance written notice similarly given to each of the other
parties hereto):





15




--------------------------------------------------------------------------------







If to the Company:




Nova Energy, Inc.

Attn:

2520 South Third Street #206

Louisville, Kentucky 40208




If to the Buyer:




Tonaquint, Inc.

Attn: John M. Fife

303 East Wacker Drive, Suite 301

Chicago, Illinois 60601




with a copy to (which shall not constitute notice):




Bennett Tueller Johnson & Deere, P.C.

Attn: Jonathan K. Hansen

3165 East Millrock Drive, Suite 500

Salt Lake City, Utah 84121




15.

SURVIVAL OF REPRESENTATIONS AND WARRANTIES. The Company’s and the Buyer’s
covenants, agreements, representations and warranties contained herein shall
survive the execution and delivery of this Agreement and the other Transaction
Documents and shall inure to the benefit of the Buyer and the Company and their
respective successors and permitted assigns.










[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]











16




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the undersigned represents that the foregoing
statements made by it above are true and correct and that it has caused this
Agreement to be duly executed on its behalf (if an entity, by one of its
officers thereunto duly authorized) as of the date first above written.




INITIAL CASH PURCHASE PRICE:

$100,000.00







THE BUYER:




TONAQUINT, INC.







By: /s/ John M. Fife

John M. Fife, President










THE COMPANY:




NOVA ENERGY, INC.







By: /s/ James D. Tilton               
Name:  James D. Tilton

Title:  Chief Operating Officer








17




--------------------------------------------------------------------------------







ANNEX I

WIRE INSTRUCTIONS




ANNEX II

MORTGAGE




ANNEX III

NOTE




ANNEX IV

SECURITY AGREEMENT




ANNEX V

WARRANT




ANNEX VI

RELEASE




ANNEX VII

ESCROW AGREEMENT




ANNEX VIII

MORTGAGE NOTE #1




ANNEX IX

MORTGAGE NOTE #2




ANNEX X

MORTGAGE NOTE #3




ANNEX XI

MORTGAGE NOTE #4




ANNEX XII

MORTGAGE NOTE #5





18


